DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISTRIBUTED LEDGER DATA LINKAGE MANAGEMENT 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “the respective degree of trustworthiness”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawahara (US 2020/0220770 A1, hereinafter “Kawahara”).

	Regarding claim 1, Kawahara teaches
A data linkage management method for a distributed ledger system that includes a plurality of nodes, wherein, at least each node of a specified plurality of organizations among the plurality of nodes holds a tolerance range rule that defines a tolerance range relating to discrepancies among data acquired from a specified external system in each node [Kawahara, ¶ 0043], and forms a consensus by tolerating discrepancies among the data by passing a tolerance pass-fail judgment relating to discrepancies among the data according to the tolerance range rule in regards to the transaction issued by each node for the data [Kawahara, ¶¶ 0040 & 0048]. 

Regarding claim 2, Kawahara teaches the data linkage management method according to claim 1, wherein, each node further holds a convergence method rule that converges the data acquired by each node, into single data that is single unique data [Kawahara, ¶ 0058], performs convergence processing that confirms the data that the transaction specifies, into the single data according to the convergence method rule when the discrepancies are tolerated [Kawahara, ¶ 0060], and stores the confirmed single data into the distributed ledger [Kawahara, ¶ 0061]. 

Regarding claim 3, Kawahara teaches the data linkage management method according to claim 2, wherein, in regards to the data linkage method between the distributed ledger system and the external system, each node manages the tolerance range rule and the convergence method rule at least as a specified data linkage smart contract [Kawahara, ¶ 0058]. 

Regarding claim 4, Kawahara teaches the data linkage management method according to claim 3, wherein, each node stores the data acquired by each node as temporary data in the distributed ledger, and during the judgment and the convergence processing, the temporary data is acquired from the distributed ledger and is set as the target for the judgement and the convergence processing [Kawahara, ¶ 0058]. 

Regarding claim 5, Kawahara teaches the data linkage management method according to claim 4, wherein, each node includes a second distributed ledger, stores the temporary data in the second distributed ledger, and further executes processing to delete the temporary data that is confirmed after the judgement and the convergence processing, from the second distributed ledger [Kawahara, ¶ 0092]. 

Regarding claim 6, Kawahara teaches the data linkage management method according to claim 3, wherein, in the data linkage smart contract, each node further includes an organization selection rule that selects an organization to couple to the external system from among the plurality of organizations, and further executes processing to select an organization to couple to the external system by applying the organization selection rule to a specified configuration information held beforehand relating to the plurality of organizations [Kawahara, ¶¶ 0062 & 0063]. 

Regarding claim 7, Kawahara teaches the data linkage management method according to claim 3, wherein, along with issuing a specified event in the data linkage smart contract, a specified external linkage agent included in the respective information processing devices of the plurality of organizations, receives the event, executes processing relating to the external system, and notifies the data linkage smart contract of the processing results [Kawahara, ¶¶ 0088 & 0091]. 

Regarding claim 8, Kawahara teaches the data linkage management method according to claim 7, wherein, in the data linkage smart contract, each node embeds processing content relating to the external system in the specified event that is issued, and the external linkage agent executes processing relating to the external system according to the embedded processing content [Kawahara, ¶¶ 0088 & 0091]. 

Regarding claim 9, Kawahara teaches the data linkage management method according to claim 1, wherein, each node holds judgement results on the tolerance pass-fail according to the tolerance range rule, and calculates the respective degree of trustworthiness of the plurality of organizations based on the judgement results [Kawahara, ¶ 0097]. 

	Claims 10 & 11 recite limitations similar to claim 1, and are rejected for the same reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152